 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDSentry Armored Courier CorporationandCharlesSlates.Case 2-CA-183919 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 25 September 1984 Administrative LawJudge Leonard M. Wagman issued the attachedsupplemental decision based on a backpay specifi-cation issued 30 March 1984. The Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a statement in support of the judge'sdecision and in opposition to the Respondent's ex-ceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.1The underlying amended complaint in thismatter alleges in part that the Respondent violatedSection 8(a)(1) of the Act by suspending ChargingParty Charles Slates in September 1981 because heengaged in protected concerted activities. PresidingAdministrative Law Judge James F. Morton, in hisdecision of 28 July 1983, found that the Respond-ent violated the Act in this regard and ordered thatSlates be made whole for all losses he suffered as aresultof the unlawful conduct. Judge Wagman,pursuant to the backpay specification at issue here,ordered that the Respondent pay Slates the sum of$2188 as reimbursement for lost wages resultingfrom the unlawful suspension.2 We adopt this por-tion of Judge Wagman's recommended Order, al-thoughwe correct the backpay figure to be$2624.82, as amended at the hearing.3The amended complaint further alleged that theRespondent violated Section 8(a)(4) and (1) of theAct in December 1981 by unlawfully reporting toSlates' full-time employer (theNew York CityTransitAuthority) that Slates was accepting sickleave pay from that employer while reporting forwork for the Respondent. Judge Morton foundthat, as a result of the Respondent's actions in con-tacting the Transit Authority, that employer inves-tigated Slates' alleged misuse of sick leave and for-mally charged him with violating certain workrules.At the time the hearing before Judge Mortonclosed, the Transit Authority had not yet issued itsruling. Judge Morton found the lawfulness of theRespondent's report to the Transit Authority con-tingent on that disciplinary proceeding and, conse-quently, he "ordered that further proceedings willbe held in abeyance with respect to the complaintallegation that Respondent violated Section 8(a)(1)and (4) of the Act by having given notice on De-cember 8, 1981 to the New York Transit Authority. . . ." Judge Morton did not conclude that theRespondent had violated Section 8(a)(4) of the Actas alleged, nor did he order that the Respondentmake Slates whole for any losses he may have suf-fered as a result of the Transit Authority's proceed-ings.4On 20 September 1983 the Board, in the ab-sence of exceptions, adopted the recommendedOrder of Judge Morton.5 The United States Courtof Appeals for the Second Circuit, by unpublishedOrder dated 14 February 1984, enforced theBoard's Decision and Order.6As a result of disciplinary proceedings conductedby the Transit Authority, Slates was suspended for30 days. The backpay specification alleges thatSlates is entitled to reimbursement for lost wagesresulting from that suspension and for attorney'sfees incurred by Slates in defending the TransitAuthority's charges.7 On the basis solely of thisbackpay specification, JudgeWagman construedthe Transit Authority's ruling under the standardsestablished by Judge Morton and stated: "I findthatRespondent's violation of Section 8(a)(4) and(1) of the Act, which caused Slates' 30-day suspen-sion from . . . the Transit Authority warrants issu-ance of the appropriate remedial order . . . ." Ac-cordingly, the judge ordered that the Respondentpay Slates $2860 as backpay and $4500 as reim-bursement for the legal fees mentioned above.Judge Wagman further ordered that the Respond-ent cease and desist from retaliating against em-ployees because they file unfair labor practicecharges with the Board and, further, that the Re-spondent post a notice containing language indica-tive of a finding that Section 8(a)(4) of the Act hadbeen violated. For reasons stated below, we dis-agree with this portion of Judge Wagman's deci-sion and recommended Order.1The Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositionsof the parties2 Slates was reinstated on 20 January 1982 to his former position withthe Respondent3No exceptions were filed with respect to this aspect of the case Thejudge used the figures from the amended backpay specification in thebody of his decision, but inadvertently failed to use these figures in com-puting the amounts setforth in his Order4Further, we note that Judge Morton's recommended Order did notrequire that the Respondent cease and desist from engaging in conductviolative of Sec 8(a)(4) of the Act and the attached notice did not con-tain any languagereflective of a finding that Sec 8(a)(4) of the Act hadbeen violatedbThe Board's Order was unpublished6NLRB v Sentry Armored Courier Corp,No 84-4007'The Transit Authority's ruling was sustained on appeal by the NewYork City Civil Service Commission275 NLRB No. 14 SENTRY ARMORED COURIER CORP.As stated in our recent decision inEarle Equip-mentCo.,270NLRB 827, 828 (1984), Section102.52 of the Board's Rules and Regulations au-thorizes the issuance of a backpay specificationonly:[a]fterthe entry of a Board order directing thepayment of backpay or the entry of a courtdecree enforcing such a Board order, if it ap-pears to the regional director that a controver-sy exists between the Board and a respondentconcerning the amount of backpay due whichcannot be resolved without a formal proceed-ing . . . . [Emphasis added.]Accord: Section 101.16 of the Board's Statementsof Procedure. Judge Morton specifically held inabeyance any ruling on the complaint allegationthat the Respondent violated Section 8(a)(4) and(1) of the Act and, consequently, the Board at notime has ruled on that allegation. Thus, there hasbeen no prior Board order or enforcing courtdecree requiring backpay (or legal fees)as reim-bursement for losses suffered by Slatesas a resultof his 30-day suspension from the Transit Author-ity.Accordingly, we find that the issuance of abackpay specification with respect to this aspect ofthe case was premature and that Judge Wagman'slegalconclusionswere inappropriate.We shallremand the case to Judge Morton and order thathe conduct further proceedings as appropriate andprepare a second supplemental decision containingfindings of fact, conclusions of law, credibility res-olutions where required, and recommendations, in-cluding a recommended Order, regarding the com-plaint allegation that the Respondent violated Sec-tion 8(a)(4) and (1) of the Act as described above.8ORDERThe National Labor Relations Board orders thatthe Respondent, Sentry Armored Courier Corpora-tion,New York, New York, its officers, agents,successors, and assigns, shall make whole CharlesSlates by paying to him the sum of $2624.82 plusinterest to be computed in the manner prescribed inFlorida Steel Corp.,231NLRB 651 (1977),9 untilpayment of all backpay is made, less the tax with-holdings required by Federal and state laws.IT IS FURTHER ORDERED that the above-cap-tioned proceeding be remanded to AdministrativeLaw Judge James F. Morton for the limited pur-pose of making credibility determinations andmaking findings of fact, conclusions of law, andrecommendations concerning the conduct alleged8 In light of our decision,we find itunnecessary to addressany sub-stantive legal issues raisedby the Transit Authority's ruling8See generallyIsisPlumbing Co,138 NLRB 716 (1962)53to have been engaged in by the Respondent in vio-lation of Section 8(a)(4) and (1) of the Act.IT IS FURTHER ORDERED that the judge shall pre-pare and serve on the parties a second supplemen-taldecision setting forth the resolution of suchcredibility issues, findings of fact, conclusions oflaw, and recommendations,including a recom-mended Order with respect thereto. Copies of suchsupplemental decision shall be served on all theparties,afterwhich the provisions of Section102.46 of the Board'sRules and Regulations shallbe applicable.SUPPLEMENTALDECISIONLEONARD M. WAGMAN, Administrative Law Judge.This supplemental proceeding is to determine if the Gen-eralCounsel is entitled to a remedial order providingbackpay,legal fees, and other appropriate provisionscovering the Respondent'sretaliationagainstCharlesSlates for filing and pressing the original unfair laborpractice charge in this case and also to determine theamount of backpay due Charles Slates because of the Re-spondent's unfair labor practices against him.I heard thiscase on June 18, 1984, at New York, New York, upon abackpay specification issued March 30, 1984, which wasamended at the hearing, and the Respondent's answer re-ceived on April 30, 1984. All parties were afforded fullopportunity to introduce evidenceand to argue theissues on the record. Following the hearing, the GeneralCounsel and the Respondent filed briefs.On the record before me, my observation of the de-meanor of the witness, and after consideration of thebriefs filed by the General Counsel and the Respondent,Imake the followingFINDINGS OF FACTA. BackgroundOn September 30, 1983,the National Labor RelationsBoard adopted the Decision and Order of AdministrativeLaw Judge James F. Morton in the original proceedingsin this case, in which Judge Morton found that Respond-ent Sentry Armored Courier Corporation violated Sec-tion 8(a)(1) of the National Labor Relations Act (theAct) bysuspending Charging Party Charles Slates be-cause he protested unsafe working conditions. By its De-cision and Order,the Board directed the Respondent tomake Slates whole for all losses he suffered as a result ofhis unlawful suspension from September 30, 1981, untilJanuary 20, 1982.The Board ordered further proceedings with respectto the allegations that the Respondent violated Section8(a)(1) and (4) of the Act by notifying Slates' full-timeemployer, the New York City Transit Authority (theTransit Authority),that Slates had abused his sick leaveby working for the Respondent on days when he hadtaken sick leave from his Transit Authority employment.This determination was held in abeyance pending a de-partmental disciplinary hearing before a Transit Author- 54DECISIONSOF NATIONALLABOR RELATIONS BOARDityhearingofficer on thismatter.The AdministrativeLaw Judge concluded that:ing out of the Transit Authority's proceedings againsthim.... if Slates were involved, as Respondent asserts,in criminalactivity vis-a-vis his use of sick leavewith the Transit Authority, the Board should notlend its processes to immunize Slates from the con-sequencesof such activity. On the other hand andas General Counsel urges, if Slates is held liable, atmost,for violating Transit Authority work rulesbased on acts which do not constitute fraud, theBoard should take appropriate remedial actionagainstRespondent for having initiated that pro-ceeding for discriminatory reasons. I thus recom-mend that the Board defer its determination as tothis last issueuntil the merits of the Transit Author-ity hearing is resolved by that forum. If the deter-minationthere is made that Slates' conduct was inessence criminally motivated, the Board's holding in[Professional Ambulance Service,232NLRB 1141,1150 (1977)] should be followed and the complaintallegation dismissed. Otherwise the principle set outin[Sure-Tan, Inc.,234 NLRB 1187 (1978), enf. asmod. 692 F.2d 592 (7th Cir. 1982), cert. grantedU.S. Sup. Ct. (1983)] should control and an appro-priate remedial order issue thereon. That approachis also consistentwith Board precedent where a re-medialorder issued after an outside agency foundno merit to a report given by it against an employeeby her employer to discourage her union activities.In that event, the remedy should encompass reim-bursement of all legal expenses incurred by Slates inthe defense of the Transit Authority charges. [Foot-notes omitted.]The United States Court of Appeals for the Second Cir-cuit,by Order dated February 14, 1984, enforced theBoard'sDecisionand Order.'Thereafter, as stated above, the Regional Director forRegion 2 issued a backpay specification and notice ofhearing on March 30, 1984. The specification allegedthat Slates' backpay arising from his unlawful indefinitesuspensionfrom September 30, 1981, to January 20, 1982,was $2188. It further alleged that lost wages resultingfrom his 30-day suspension from the Transit Authoritytotaled$4247.This amount included straight timeamountingto $3146 and overtime amounting to $1101.Finally, the specification alleged that Slates was entitledto reimbursement of $4500 in attorney's fees which he in-curred in defending himself in the Transit Authority dis-ciplinary proceedings-'By its answer, the Respondent admitted the backpayperiod but challenged the Board's computation of grossbackpay. The Respondent also denied that Slates' suspen-sion from the Transit Authority was attributable to theRespondent's unlawful conduct and therefore denied li-ability for Slates' loss of wages and attorney's fees grow-1The US Supreme Court affirmed the Board's policy inSure-Tan,Inc v. NLRB,104 S Ct 2803 (1984)2The backpay specification appendices setting forth the allegedamounts due Slatesare attached as Appendixes A-1, A-2, A-3B. Slates' Employment by the RespondentThe Respondent hired Slates on December 16, 1980, asan armored car driver. He worked 3 days per week fromthat time until his indefinite suspension on September 30,1981.The Respondent rehired Slates on January 20,1982.The Board found Slates' suspension violative ofSection 8(a)(1) of the Act, and directed the Respondentto make Slates whole for wages he lost because of thissuspension.The Respondent's payroll records from December 28,1980, to September 27, 1981, showed that Slates workedan average of 25.1 hours per week at a rate of $5.60 perhour.3 However, effective November 9, 1981, Respond-3Slates'payroll receipts prior to his suspension from pay periodendingDecember 28, 1980, until September 27, 1981, reflect the follow-ing hours workedPay Period EndingHrsWorkedDec 28, 198033 50Jan 4, 198123 25Jan 11, 19812700Jan 18, 198130 50Jan 25, 198121 50Feb 1, 198121 50Feb 8, 198114 75Feb 15, 19812200Feb 22, 19813200Mar 1, 198117 50Mar 8, 198128 50Mar. 15, 19811500Mar. 22, 19814000Mar 29, 19811900Apr 5, 19812900Apr 12, 198126 75Apr 19, 198124 25Apr 26, 19812300May 3, 198122 50May 17, 198123 25May 24, 19812300May 31, 198131 75June 7, 198132 25June 14, 198132 25June 21, 19812500June 28, 198124 75July 5, 198125 25July 12, 198116 25Aug 2, 198116 75Aug 30, 198130 25Sept 6, 198128 25Sept 13, 198128 25Sept 20, 198124 25Sept 27, 19812400 SENTRY ARMORED COURIER CORP55ent's armored car drivers began receiving a $7 hourlyrate,which Slates would have received but for his un-lawful suspension.C. Slates' Employment by the New York City TransitAuthorityThe Board adopted the following findings of JudgeMorton: The New York City Transit Authority em-ployed Slates since 1964. He worked as a trackman spe-cialist at all times material, and continued to work at theTransitAuthority throughout his suspension from theRespondent's employ. Transit Authority AdministrativeManager Aubrey E. Abraham received a telephone callon December 8, 1981, from a man who gave him Slates'name and social security number and told him that Slateshad worked for the Respondent while on sick leave fromthe Transit Authority. The Board also adopted JudgeMorton's conclusions, drawn from the circumstances sur-rounding the telephone call, that the Respondent madethe call in retaliation for Slates' filing and maintainingthe original unfair labor practice charge in this case.The Board adopted Judge Morton's further findings offact regarding the Transit Authority's response to theRespondent's telephone call Thus, he found that, follow-ing the call, the Transit Authority investigated Slates' al-leged misuse of sick leave, charged him with violatingwork rules and, after a disciplinary hearing, suspendedhim for 30 days because of his misconduct. As of theclose of the hearing before Judge Morton, Slates' allegedviolations of Transit Authority work rules had beenheard, but the Transit Authority had not issued any deci-sion.The Board adopted Judge Morton's recommenda-tions that it defer the determination of whether Slatesshould be made whole for his loss of pay from the Tran-sitAuthority and his costs in defending the Transit Au-thority disciplinary proceedings until issuance of theTransit Authority Trial Board decision.The Transit Authority Trial Board found Slates guiltyof "Misconduct and/or Incompetence" in that heworked for the Respondent after requesting and beinggranted sick leave on February 20, March 13, May 13,July 29, and September 23, 1981, and did not notify theTransit Authority of his dual employment.The Transit Authority suspended Slates without payfor 30 days. Slates appealed the Transit Authority deter-mination to the New York Civil Service Commissionwhich found no reversible error and affirmed the 30-daysuspension.The record showed that Slates' 30-day suspension bythe New York City Transit Authority resulted in his lossof 240 hours of straight time work at the hourly rate of11.9175.The General Counsel failed to introduce anyevidence supporting his claim for overtime wages.Therefore, I have subtracted that amount from the back-pay specification.Analysis and ConclusionsA. The Backpay Resulting from Slates' Suspension byRespondentThe Respondent's contentions are as follows:1.The base period used by the Board to computebackpay was not appropriate because it did not providefor possible seasonal fluctuation which may have re-duced Slates' backpay.2.After Slates' reinstatement, he worked only an aver-age of 15.14 hours per week. Therefore, it can reason-ablybe assumed that Slates would probably haveworked less than 25.1 hours per week during his suspen-sion by the Respondent.3.The Board's computation should not include thosehours which Slates worked for the Respondent while onsick leave from the Transit Authority.For the following reasons, I find no merit in the Re-spondent's contentions. Section 102.54(b) of the Board'sRules and Regulations requires that:As to all matters within the knowledge of the re-spondent, including but not limited to the variousfactors entering into the computation of backpay, ageneral denial shall not suffice. As to such matters,if the respondent disputes either the accuracy of thefigures in the specification or the premises on whichthey are based, he shall specifically state the basisfor his disagreement, setting forth in detail his posi-tion as to the applicable premises and furnishing theappropriate supporting figures.Further, once the gross pay due was set out in the back-pay specification, the Respondent had the burden of es-tablishing affirmative defenses which would mitigate itsliability.E.g.,SouthernHousehold Products Co.,203NLRB 881 fn. 2 (1973).Here, the Respondent did not raise its first contentionin its answer. Instead, it waited to raise this affirmativedefense in its postheanng brief. Under the Board's poli-cies recited above, the Respondent's answer was insuffi-cient to raise its seasonal fluctuation contention. In anyevent, even if the Respondent's answer were deemed suf-ficient to raise this issue, the record contains no evidenceto support this contention. Thus, Respondent failed tosustain its burden of proof. I find that the base periodused by the Board was appropriate.'The Respondent's second contention fails for the samereasons.Again, it was encumbent upon the Respondentto raise this defense in its answer and to sustain itsburden of proof. The Respondent did not satisfy either ofthese requirements. Its answer contained no reference toa diminished workweek during the backpay period andthere was no record' evidence showing that Slates wouldhave worked less than 25.1 hours' per week during thattime. Accordingly, I find that the 25.1 hourly average setout in the backpay specification is entitled to acceptance.The Respondent's answer to backpay specification didnot raise Slates' misuse of 4 days of sick leave during the34-week presuspension period as ground for diminishinghis backpay by 4 days' pay. For nowhere in its answerdid Respondent set out that defense, as required by 'Sec-tion 102.54(b) of the Board's Rules and Regulations.However, even if the Respondent's answer were deemedsufficient to raise this issue, I find no merit in,this con-tention. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn essence, the Respondent is urging that had he notused 4 days' sick leave from his employment at the NewYork City Transit Authority, Slates would not have beenavailable to work for the Respondent on those occa-sions.4The Respondent would have me subtract 31.25hours from the 34-week period preceding Slates' unlaw-ful suspension by the Respondent. This would result in asimilar reduction of hours in determining Slates' backpayfor the period of his suspension.However, the Respondent's contention suffers fromuncertainty. For it cannot be presumed that Slates wouldhave continued to misuse sick leave. Slates was guilty ofsuch conduct on only five,occasions scattered over a 34-week period. Further, there was no evidence showinghow much sick leave Slates had accumulated at theTransitAuthority.Nor was there any showing of whySlates resorted to the use of sick leave during his presu-spension employment by the Respondent. These gaps inthe evidence cast doubt upon the Respondent's assump-tion that Slates would have misused his sick leave at theTransitAuthority to obtain more work from the Re-spondent during the backpay period. However, underBoard policy, I must resolve such doubt in Slates' favor,and find that he would have been available for workwith the Respondent during the backpay period for thesame amount of time as he was during the 34-week pre-discrimination period as reflected in the specification.United Aircraft Corp.,204 NLRB 1068 (1973).B. The Remedial Order and Backpay Resulting fromSlates' Suspension by the New York City TransitAuthorityAs found above, the New York City Transit Authorityand the New York City Civil Service Commission deter-mined that Slates' misuse of sick leave constitued "Mis-conduct and/or incompetence." Absent from their find-ingswas any determination that Slates' conduct wascriminally motivated. Accordingly, under the law of thiscase, I must reject the Respondent's attempt to escape li-ability. Instead I find that the Respondent's violation ofSection 8(a)(4) and (1) of the Act, which caused Slates'30-day suspension from his employment at the NewYork City Transit Authority, warrants issuance of theappropriate remedial order set forth below in the "Ap-pendix." That order shall include a make-whole remedyand provide reimbursement of the $4500 in legal ex-penses incurred by Slates in the defense of the TransitAuthority charges provoked by the Respondent's unlaw-fulconduct. I also find that the General Counsel hasshown that the Respondent is liable for Slates' loss ofwages resulting from his 30-day suspension by the NewYork City Transit Authority, which the General Counselshowed to be $2860.20.On the basis of these findings of fact, my conclusion oflaw that Respondent has violated Section 8(a)(4) and (1)of the Act, and the entire record in this case, I issue thefollowing recommended'4 TheRespondent did not includeJuly 27,1981, which it asserted wasnot included in the computation of Slates' presuspension working hours5 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedORDERThe Respondent, Sentry Armored Courier Corpora-tion,New York, New York, its officers, agents, succes-sors,and assigns, shall1.Cease and desist from retaliating against employeesbecause they file unfair labor practice charges with theNational Labor Relations Board, by notifying the NewYork City Transit Authority or any other employer thatthey have abused sick leave privileges or engaged inother noncriminal misconduct.2.Make employee Charles Slates whole for any loss ofearningswhich he incurred as a result of the 30-day sus-pensioncaused by the Respondent when it notified theNew York City Transit Authority that he had abused hisTransit Authority sick leave privilege. Backpay is to becomputed in themannerprescribed in F.W.WoolworthCo., 90 NLRB 289 (1950), with interest as prescribed inFlorida Steel Corp.,231 NLRB 651 (1977). (See generallyIsis Plumbing Co.,138 NLRB 716 (1962).)3.Reimburse Charles Slates for his legal expenses in-curred in the defense of the New York City TransitAuthority's charges against him, which resulted from theRespondent's report to that agency that Slates hadabused his Transit Authority sick leave privilege.4.Post at its plant in New York City, New York,copiesof the attached notice marked "Appendix."'Copies of the notice, on forms provided by the RegionalDirector for Region 2, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedby it for 60 consecutive days in conspicuous places in-cluding all places where notices to employees are cus-tomarily postedReasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.5.Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER ORDERED that the Respondent, its offi-cers, agents, and assigns, shall pay to Charles Slates thesum of $2188 as backpay for his unlawful suspension, thesum of $2860.20 as reimbursement for the loss of wagesSlates suffered because of his 30-day suspension by theNew York City Transit Authority, and the sum of $4500as reimbursement for legal fees incurred by Slates in theTransitAuthority's proceedings against him, plus ac-crued interest as prescribed inFlorida Steel Corp.,supra,less tax withholdings required by Federal and state laws.Order shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tionalLaborRelations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al LaborRelations Board " SENTRY ARMORED COURIER CORP.57APPENDIXAMENDED APPENDIX A-INOTICE To EMPLOYEESComputation of Gross Backpay For Charles SlatesPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDBased On HisProjectedEarningsAn Agency of the United States GovernmentBackpay PeriodGross Backpay1981The National Labor Relations Board has found that we3d Qtr(.2wks x 141.12)$28.22violated the National Labor Relations Act and has or-9/30dered us to post and abide by this notice.4th Qtr.(5.4 wks. x 141.12)762.04(7 8 wks. x 176.490)11375.92Section 7 of the Act gives employees these rights.1982.-I stQtr(2 6 wks x 176.40)458 64To organizeTo form, join,or assist any unionTo bargain collectively through representativesof their own choiceTo act together for othermutualaid or protec-tionTo choosenot to engage in anyof these protect-ed concerted activitiesIn recognition of these rights, we hereby notify you that:WE WILL NOT retaliateagainstemployees because theyfileunfair labor practice charges with the NationalLabor Relations Board, by notifying the New York CityTransit Authority or any other employer that they haveabused sick leave privileges or engaged in other noncri-minal misconduct.WE WILL make employee Charles Slates whole forany loss of earnings which he incurred as a result of the30-day suspension which he suffered because we notifiedthe New York City Transit Authority that he had abusedhisTransit Authority sick leave privilege, plus interest.WE WILL reimburse Charles Slates for the legal ex-penseshe incurred in defense of the New York CityTransitAuthority charges against him which resultedfrom our report to that agency that he had abused hisTransit Authority sick leave privilege, plus interest.IWage increasefrom $5.60 to $7 per hour effective Novem-ber 9, 1981APPENDIX A-2Interim Earningsof Charles SlatesPeriodInterim EmployerEarnings1981:3d Qtr.None04th Qtr.None01982:1st Qtr.None0APPENDIX A-3Computations of New Backpay for Charles SlatesPeriodGrossBackpayInterim EarningsNet Backpay1981:3d Qtr$ 28.220$ 28.224th Qtr.2137.960$2137.961982:1stQtr458 640$ 458 64Subtotal$2624.82SENTRYTIONARMORED COURIER CORPORA-Plus Reimbursementfor Attorney fees TransitAuthoritySuspension)4,500Plus: Reimbursementfor Lost Wages from 30 DaySuspensionby Transit Authority4,247Total11,371.82°Plus interest